 



Exhibit 10.2
PLEDGE AND SECURITY AGREEMENT
          THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified
from time to time, the “Security Agreement”) is entered into as of October 18,
2006 by and between MGI PHARMA, INC., a Minnesota corporation (the “Company”),
MGI GP, Inc., a Delaware corporation (“MGI GP”), MGI OM, Inc., a Delaware
corporation (“MGI OM”), MGI PHARMA Biologics, Inc., a Delaware corporation,
ProQuest Pharmaceuticals, Inc., a Delaware corporation, MGI Products, Inc., a
Maryland corporation, MGI MSL, LLC, a Maryland corporation, and MGI (Canada),
Inc., a Delaware corporation and GPI IP, LLC, a Delaware limited liability
company (each a “Grantor”, and collectively, the “Grantors”), and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for the lenders party to the Credit Agreement referred to below.
PRELIMINARY STATEMENT
          The Grantorsd, the Administrative Agent and the Lenders are entering
into a Credit Agreement dated as of the date hereof (as it may be amended or
modified from time to time, the “Credit Agreement”). Each Grantor is entering
into this Security Agreement in order to induce the Lenders to enter into and
extend credit to the Company, MGI GP and MGI OM (collectively, the “Borrowers”
and each a “Borrower”) under the Credit Agreement and to secure either the
Obligations or the Secured Obligations guaranteed pursuant to Article X of the
Credit Agreement.
          ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of
the Lenders, hereby agree as follows:
ARTICLE I.
DEFINITIONS
          1.1. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
          1.2. Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
          1.3. Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:
          “Accounts” shall have the meaning set forth in Article 9 of the UCC.
          “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
          “Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.
          “Closing Date” means the date of the Credit Agreement.
          “Collateral” shall have the meaning set forth in Article II.
          “Collateral Access Agreement” means any landlord waiver or other
agreement, in form and substance satisfactory to the Administrative Agent,
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any

 



--------------------------------------------------------------------------------



 



Collateral or any landlord of any Loan Party for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time.
          “Collateral Deposit Account” shall have the meaning set forth in
Section 7.1(a).
          “Collateral Report” means any certificate (including any Borrowing
Base Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
          “Collection Account” shall have the meaning set forth in Section 7.2.
          “Control” shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
          “Copyrights” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.
          “Deposit Accounts” shall have the meaning set forth in Article 9 of
the UCC.
          “Documents” shall have the meaning set forth in Article 9 of the UCC.
          “Equipment” shall have the meaning set forth in Article 9 of the UCC.
          “Event of Default” means an event described in Section 5.1.
          “Excluded General Intangibles” means all General Intangibles that are
not Revolving General Intangibles.
          “Excluded Payments” shall have the meaning set forth in
Section 4.6(d)(iii).
          “Excluded Securities” shall mean the Securities listed on Exhibit G.
          “Excluded Securities Accounts” shall mean the securities accounts
listed on Exhibit H.
          “Exhibit” refers to a specific exhibit to this Security Agreement,
unless another document is specifically referenced.
          “Fixtures” shall have the meaning set forth in Article 9 of the UCC.

-2-



--------------------------------------------------------------------------------



 



          “General Intangibles” shall have the meaning set forth in Article 9 of
the UCC.
          “Goods” shall have the meaning set forth in Article 9 of the UCC.
          “Instruments” shall have the meaning set forth in Article 9 of the
UCC.
          “Inventory” shall have the meaning set forth in Article 9 of the UCC
and shall include without limitation all Drugs and Drug Product Candidates.
          “Investment Property” shall have the meaning set forth in Article 9 of
the UCC.
          “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.
          “Letter-of-Credit Rights” shall have the meaning set forth in
Article 9 of the UCC.
          “Licenses” means, with respect to any Person, all of such Person’s
right, title, and interest in and to (a) any and all licensing agreements or
similar arrangements in and to its Patents, Copyrights, or Trademarks, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches.
          “Lock Boxes” shall have the meaning set forth in Section 7.1(b).
          “Patents” means, with respect to any Person, all of such Person’s
right, title, and interest in and to: (a) any and all patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
          “Permitted Liens” means any Lien permitted pursuant to Section 6.02 of
the Credit Agreement.
          “Pledged Collateral” means all Instruments and Pledged Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
          “Pledged Equity Interests” shall mean (i) the Equity Interests of each
domestic Subsidiary of the Company and (ii) 65% of the Equity Interests of each
foreign Subsidiary of the Company.
          “Pledged Investment Property” means (a) the Pledged Equity Interests
and (b) Investment Property, including Securities (other than Excluded
Securities) and the Pledged Securities Accounts.
          “Pledged Securities Accounts” means all securities accounts of the
Grantors, and all Investment Property of the Grantors with respect to all
financial assets credited thereto, other than Excluded Securities Accounts.
          “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

-3-



--------------------------------------------------------------------------------



 



          “Required Secured Parties” means (a) prior to an acceleration of the
Obligations under the Credit Agreement, the Required Lenders, (b) after an
acceleration of the Obligations under the Credit Agreement but prior to the date
upon which the Credit Agreement has terminated by its terms and all of the
obligations thereunder have been paid in full, Lenders holding in the aggregate
at least 662/3% of the total of the Aggregate Credit Exposure, and (c) after the
Credit Agreement has terminated by its terms and all of the Obligations
thereunder have been paid in full (whether or not the Obligations under the
Credit Agreement were ever accelerated), Lenders holding in the aggregate at
least 662/3% of the aggregate net early termination payments and all other
amounts then due and unpaid from any Grantor to the Lenders under Swap
Agreements, as determined by the Administrative Agent in its reasonable
discretion.
          “Revolving General Intangibles” means (a) all equity interests of
limited liability companies, including the equity interests of any Subsidiary,
and (b) all General Intangibles (including payment intangibles), to the extent
evidencing, relating to, or constituting Proceeds of, any Accounts or Inventory
or arising from, relating to or supporting the sale of Inventory; provided that,
by way of clarification, Copyrights, Licenses, Patents and Trademarks shall not
be considered Revolving General Intangibles.
          “Scheduled Payments” shall have the meaning set forth in
Section 4.6(d)(iii).
          “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
          “Securities Account Control Agreement” shall have the meaning set
forth in Section 4.5.
          “Security” has the meaning set forth in Article 8 of the UCC.
          “State Street” shall have the meaning set forth in Section 4.5.
          “State Street Control Agreement” shall have the meaning set forth in
Section 4.5.
          “Stock Rights” means all dividends, instruments or other distributions
and any other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
          “Supporting Obligations” shall have the meaning set forth in Article 9
of the UCC.
          “Trademarks” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all licenses of the foregoing, whether
as licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are
required as a result thereof to be applied in connection with the attachment,
perfection or priority of, or remedies with respect to, Administrative Agent’s
or any Lender’s Lien on any Collateral.

-4-



--------------------------------------------------------------------------------



 



          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.
ARTICLE II.
GRANT OF SECURITY INTEREST
          Each Grantor hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Lenders, a security
interest in all of its right, title and interest in, to and under all of the
following personal property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor, and whether owned or consigned
by or to, or leased from or to, such Grantor, and regardless of where located
(all of which will be collectively referred to as the “Collateral”), including:
          (i) all Accounts;
          (ii) all Chattel Paper;
          (iii) all Documents;
          (iv) all Revolving General Intangibles;
          (v) all Instruments;
          (vi) all Inventory;
          (vii) all Pledged Investment Property;
          (viii) all cash or cash equivalents;
          (ix) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;
          (x) all Deposit Accounts with any bank or other financial institution;
          (xi) and all accessions to, substitutions for and replacements,
proceeds (including Stock Rights), insurance proceeds and products of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto and any General Intangibles at any time evidencing or relating
to any of the foregoing;
to secure the prompt and complete payment and performance of the Secured
Obligations.
Notwithstanding the foregoing, if on October ___, 2007 or on any six month
anniversary thereafter, (a) Average Liquidity for the prior fiscal quarter
exceeds $110,000,000 and (b) Liquidity on each of the prior 15 Business Days
exceeds $110,000,000, Administrative Agent shall terminate the perfection of its
security interest in Inventory hereunder (but not its security interest therein)
by filing UCC partial releases to its financing statements covering the
Collateral in the applicable jurisdictions; provided that if at any time after
such termination, Liquidity fails at any time to equal at least $110,000,000,
each Grantor hereby authorizes Administrative Agent to file any financing
statement or amendment of a financing statement (in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable) as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect Administrative Agent’s security interest in such Grantor’s Inventory.

-5-



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
          Each Grantor represents and warrants to the Administrative Agent and
the Lenders that:
          3.1. Title, Perfection and Priority. Such Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. Subject to Article II above, when
financing statements have been filed in the appropriate offices against such
Grantor in the locations listed on Exhibit E, the Administrative Agent will have
a fully perfected first priority security interest in that Collateral of such
Grantor in which a security interest may be perfected by filing, subject only to
Liens permitted under Section 4.1(e).
          3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number as of the date
hereof are set forth on Exhibit A.
          3.3. Principal Location. Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business as of the date hereof), are
disclosed in Exhibit A; as of the date hereof, such Grantor has no other places
of business except those set forth in Exhibit A.
          3.4. Collateral Locations. As of the date hereof, all of such
Grantor’s locations where Collateral is located are listed on Exhibit A. All of
said locations are owned by such Grantor except for locations (i) which are
leased by the Grantor as lessee and designated in Part VII(b) of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Part VII(c) of Exhibit A.
          3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts as of
the date hereof are listed on Exhibit B.
          3.6. Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents as of the date hereof, as amended, as filed with such
Grantor’s jurisdiction of organization. Except as set forth on Exhibit A, as of
the date hereof such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.
          3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor, individually in an
amount in excess of $500,000. All action by such Grantor necessary or desirable
to protect and perfect the Administrative Agent’s Lien on each item listed on
Exhibit C (including the delivery of all originals and the placement of a legend
on all Chattel Paper as required hereunder) has been duly taken. The
Administrative Agent will have a fully perfected first priority security
interest in the Collateral listed on Exhibit C, subject only to Liens permitted
under Section 4.1(e).
          3.8. Accounts.
          (a) The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts are and will be correctly stated in all
material respects in all records of such

-6-



--------------------------------------------------------------------------------



 



Grantor relating thereto and in all invoices and Collateral Reports with respect
thereto furnished to the Administrative Agent by such Grantor from time to time.
As of the time when each Eligible Account arises, such Grantor shall be deemed
to have represented and warranted that such Eligible Account and all records
relating thereto, are genuine and in all respects what they purport to be.
          (b) With respect to its Accounts, except as specifically disclosed on
the most recent Collateral Report, (i) all Accounts are Eligible Accounts (it
being understood that Accounts that are not Eligible Accounts shall be disclosed
by category and not individually); (ii) all Accounts represent bona fide sales
of Inventory or rendering of services to Account Debtors in the ordinary course
of such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (iii) there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to the Administrative Agent; (iv) to
such Grantor’s knowledge, there are no facts, events or occurrences which in any
way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on such Grantor’s
books and records and any invoices, statements and Collateral Reports with
respect thereto; (v) such Grantor has not received any notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any adverse change in such Account Debtor’s financial condition; and
(vi) such Grantor has no knowledge that any Account Debtor is unable generally
to pay its debts as they become due.
          (c) In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent; (ii) no payments after the Liquidity Event have been
or shall be made thereon except payments immediately delivered to a Collateral
Deposit Account as required pursuant to Section 7.1; and (iii) to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.
          3.9. Inventory. With respect to any of its Inventory scheduled or
listed on the most recent Collateral Report, (a) such Inventory that represents
finished goods (other than Inventory in transit) is located at one of such
Grantor’s locations set forth on Exhibit A, (b) no Inventory that represents
finished goods (other than Inventory in transit) in excess of $2,000,000 is now,
or shall at any time or times hereafter be stored at any other location except
as permitted by Section 4.1(g), (c) such Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for the Lien granted to
the Administrative Agent, for the benefit of the Administrative Agent and
Lenders, and except for Permitted Liens, (d) such Inventory is of good and
merchantable quality, free from any defects, (e) such Inventory is not subject
to any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition except for the licensing agreements
identified on Schedule 3.12 to the Credit Agreement and immaterial licensing
agreements entered in the ordinary course of business, (f) such Inventory has
been produced in accordance with the Federal Fair Labor Standards Act of 1938,
as amended (as applicable) and in material compliance with all FDA Laws, as
amended, and all rules, regulations and orders thereunder and (g) the completion
of manufacture, sale or other disposition of such Inventory by the
Administrative Agent following an Event of Default shall not require the consent
of any Person (other than the Food and Drug Administration, other Governmental
Authorities responsible for the regulation of any Drug and licensor party to any
licensing agreement identified on Schedule 3.12 to the Credit Agreement or any
immaterial license agreement or similar agreement containing a license or
sublicense entered into by a Grantor in the ordinary course of business)

-7-



--------------------------------------------------------------------------------



 



and shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.
          3.10. Filing Requirements. None of the Collateral owned by it is of a
type for which security interests or liens may be perfected by filing under any
federal statute.
          3.11. No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Administrative Agent on behalf of the Lenders as
the secured party and (b) as permitted by Section 4.1(e).
          3.12. Pledged Collateral.
          (a) Exhibit D sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit D as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Lenders hereunder.
Such Grantor further represents and warrants that (i) all Pledged Collateral
owned by it constituting Pledged Equity Interests has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized,
validly issued, are fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all such Pledged Collateral held by a
securities intermediary is covered by a Securities Account Control Agreement
among such Grantor, the securities intermediary and the Administrative Agent
pursuant to which the Administrative Agent has Control and (iv) to the best of
such Grantor’s knowledge, all Pledged Collateral which represents Indebtedness
owed to such Grantor has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness, is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder.
          (b) In addition, (i) to the best of such Grantor’s knowledge, none of
the Pledged Collateral owned by it has been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject, (ii) there are
existing no options, warrants, calls or commitments of any character whatsoever
relating to Pledged Equity Interests or which obligate the issuer of any Pledged
Equity Interest to issue additional Equity Interests, and (iii) no consent,
approval, authorization, or other action by, and no giving of notice, filing
with, any governmental authority or any other Person is required for the pledge
by such Grantor of such Pledged Collateral pursuant to this Security Agreement
or for the execution, delivery and performance of this Security Agreement by
such Grantor, or for the exercise by the Administrative Agent of the voting or
other rights provided for in this Security Agreement or for the remedies in
respect of the Pledged Collateral pursuant to this Security Agreement, except as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally.
          (c) Except as set forth in Exhibit D, such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Equity
Interests owned by it and none of the Pledged Collateral which represents
Indebtedness owed to such Grantor is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture.

-8-



--------------------------------------------------------------------------------



 



ARTICLE IV.
COVENANTS
          From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
          4.1. General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Administrative Agent such reports relating to such Collateral as
the Administrative Agent shall from time to time request in accordance with the
Credit Agreement.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any UCC jurisdiction and shall indicate such Grantor’s
Collateral by any description which reasonably approximates the description
contained in this Security Agreement, and contain any other information required
by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor.
          (c) Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder.
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
this Security Agreement, and (ii) other Permitted Liens.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except in connection with Permitted
Liens. Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent, subject
to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
          (g) Locations. Such Grantor will not, except in compliance with
Section 4.14 hereof, (i) maintain any Collateral owned by it at any location
other than those locations listed on Exhibit A, (ii) otherwise change, or add
to, such locations without the Administrative Agent’s prior written consent,

-9-



--------------------------------------------------------------------------------



 



or (iii) change its principal place of business or chief executive office from
the location identified on Exhibit A.
          (h) Compliance with Terms. Such Grantor will perform and comply in all
material respects with all obligations in respect of the Collateral owned by it
and all agreements to which it is a party or by which it is bound relating to
such Collateral.
          4.2. Receivables.
          (a) Certain Agreements on Receivables. Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, (i) pursuant to written contracts with
its customers or (ii) otherwise prior to the occurrence of an Event of Default,
such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business, including the Borrowers’ policy of providing chargeback credit to
certain of its distributors.
          (b) Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by it in accordance with its present policies and in the
ordinary course of business.
          (c) Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent promptly upon its request in its Permitted Discretion
duplicate invoices with respect to each Account owned by it.
          (d) Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable in excess of $5,000,000 owned by such Grantor exists (other than
rebates or reductions in accordance with its present policies, including the
Borrowers’ policy of providing chargeback credit to certain of its distributors)
or (ii) if, to the knowledge of such Grantor, any dispute, setoff, claim,
counterclaim or defense exists or has been asserted or threatened with respect
to any such Receivable in excess of $5,000,000, such Grantor will promptly
disclose such fact to the Administrative Agent in writing, if the same occurs
after the Liquidity Event. After the Liquidity Event, such Grantor shall send
the Administrative Agent a copy of each credit memorandum in excess of
$1,000,000 as soon as issued, and such Grantor shall promptly report each credit
memo and each of the facts required to be disclosed to the Administrative Agent
in accordance with this Section 4.2(d) on the Borrowing Base Certificates
submitted by it.
          (e) Electronic Chattel Paper. Upon request by the Administrative
Agent, such Grantor shall take all steps necessary to grant the Administrative
Agent Control of all electronic chattel paper in excess of $500,000 in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.
          4.3. Inventory and Equipment.
          (a) Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory in good repair and working
and saleable condition, except for damaged or defective goods arising in the
ordinary course of such Grantor’s business.
          (b) Returned Inventory. If an Account Debtor returns any Inventory to
such Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return

-10-



--------------------------------------------------------------------------------



 



and shall issue a credit memorandum to the Account Debtor in the appropriate
amount. Such Grantor shall promptly report to the Administrative Agent any
return involving an amount in excess of $500,000. Each such report shall
indicate the reasons for the returns and the locations and condition of the
returned Inventory. In the event any Account Debtor returns Inventory to such
Grantor when an Event of Default exists, such Grantor, upon the request of the
Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent. All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon.
          (c) Inventory Report. Promptly after the Administrative Agent’s
request such Grantor, at its own expense, shall deliver to the Administrative
Agent a copy of each report delivered to KPMG (or any other outside auditor)
related to its Inventory to enable such auditor to audit such Grantor’s
financial statements.
          (d) Equipment. Such Grantor shall promptly inform the Administrative
Agent of any additions to or deletions from its Equipment which could be
expected to have a Material Adverse Effect.
          4.4. Delivery of Instruments, Securities, Chattel Paper and Documents.
Such Grantor will (a) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper in an
amount in excess of $500,000, Securities and Instruments constituting Collateral
owned by it (if any then exist), except that Grantors need not delivery original
Securities of Inactive Subsidiaries until the occurrence of the Liquidity Event,
(b) hold in trust for the Administrative Agent upon receipt and promptly
thereafter deliver to the Administrative Agent any such Chattel Paper,
Securities and Instruments constituting Collateral, (c) upon the Administrative
Agent’s request, deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and
(d) upon the Administrative Agent’s request, deliver to the Administrative Agent
a duly executed amendment to this Security Agreement, in the form of Exhibit F
hereto (the “Amendment”), pursuant to which such Grantor will pledge such
additional Collateral. Such Grantor hereby authorizes the Administrative Agent
to attach each Amendment to this Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.
          4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Investment Property and (b) any
securities intermediary which is the holder of any such Pledged Investment
Property, to cause the Administrative Agent to have and retain Control over such
Pledged Investment Property. Without limiting the foregoing, such Grantor will,
with respect to any such Pledged Investment Property held with a securities
intermediary, cause such securities intermediary to enter into a control
agreement covering the applicable Pledged Investment Property (each a
“Securities Account Control Agreement”) with the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, giving the
Administrative Agent Control. At any time Availability is less than $50,000,000,
Administrative Agent shall provide notice to the applicable securities
intermediaries that all Pledged Securities Accounts at such securities
intermediary shall be blocked and the applicable securities intermediary shall
act only upon the instruction of Administrative Agent with respect to such
securities accounts. At any time that Administrative Agent provides a Notice of
Exclusive Control (as defined in

-11-



--------------------------------------------------------------------------------



 



that certain Securities Account Control Agreement, dated as of the date hereof,
among State Street Bank and Trust Company (“State Street”), Administrative
Agent, the Company and certain other parties thereto (the “State Street Control
Agreement”)) under the State Street Control Agreement, all Investment Property
of the Loan Parties held at State Street shall be immediately transferred to a
securities account at Chase. Each Loan Party agrees from time to time to execute
and deliver to Administrative Agent all agreements, documents or instruments
necessary for Administrative Agent to effect the transfer of such Investment
Property without the consent or approval of any other Person.
          4.6. Pledged Collateral.
          (a) Changes in Capital Structure of Issuers. Except as permitted under
the Credit Agreement, such Grantor will not (i) to the extent within the control
of such Grantor, permit or suffer any issuer of an Equity Interest constituting
Pledged Equity Interests owned by it to dissolve, merge, liquidate, retire any
of its Equity Interests or other Instruments or Securities evidencing ownership,
reduce its capital, sell or encumber all or substantially all of its assets
(except for Permitted Liens and sales of assets permitted pursuant to
Section 4.1(d)) or merge or consolidate with any other entity, or (ii) vote any
such Pledged Equity Interests in favor of any of the foregoing.
          (b) Issuance of Additional Securities. To the extent within the
control of such Grantor, such Grantor will not permit or suffer the issuer of
any Pledged Equity Interests owned by it to issue additional Equity Interests,
any right to receive the same or any right to receive earnings, except to such
Grantor.
          (c) Registration of Pledged Equity Interests. After the occurrence and
during the continuance of an Event of Default, such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.
          (d) Exercise of Rights in Pledged Collateral.
          (i) Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.
          (ii) Such Grantor will permit the Administrative Agent or its nominee
at any time after the occurrence and during the continuance of an Event of
Default, without notice, to exercise all voting rights or other rights relating
to the Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Pledged Investment Property as if it were the absolute owner thereof.
          (iii) Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Investment Property owned by it to the extent not in violation of the Credit
Agreement other than any of the following distributions and payments
(collectively referred to as the “Excluded Payments”): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged Equity
Interests, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral;
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Equity Interests in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of,

-12-



--------------------------------------------------------------------------------



 



or in redemption of, or in exchange for, such Pledged Equity Interests; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement; and
          (iv) All Excluded Payments, whenever paid or made, shall be delivered
to the Administrative Agent to hold as Pledged Collateral and shall, if received
by such Grantor, be received in trust for the benefit of the Administrative
Agent, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to the Administrative Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).
          4.7. Intellectual Property.
          Such Grantor shall notify the Administrative Agent promptly if it
knows of any event relating to any Patent, Trademark or Copyright (now or
hereafter existing), which could reasonably be expected to have a Material
Adverse Effect.
          4.8. Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit in excess of $500,000 (excluding any letter of
credit that is a supporting obligation with respect to any Account) or a letter
of credit that is a supporting obligation with respect to any Account, it shall
promptly, and in any event within five Business Days after becoming a
beneficiary, notify the Administrative Agent thereof and, if requested by the
Administrative Agent, agrees to use best efforts to cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Administrative Agent and (ii) agree to direct all payments
thereunder to a Deposit Account subject to a Deposit Account Control Agreement
for application to the Secured Obligations, in accordance with Section 2.18 of
the Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.
          4.9. Federal, State or Municipal Claims. Such Grantor will promptly
notify the Administrative Agent of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.
          4.10. No Interference. Such Grantor agrees that it will not interfere
with the permitted exercise of any right, power and remedy of the Administrative
Agent provided for in this Security Agreement or now or hereafter existing at
law or in equity or by statute or otherwise, or the permitted exercise or
beginning of the permitted exercise by the Administrative Agent of any one or
more of such rights, powers or remedies.
          4.11. Insurance.
          (a) In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.
          (b) All insurance policies required hereunder and under Section 5.09
of the Credit Agreement shall name the Administrative Agent (for the benefit of
the Administrative Agent and the Lenders) as an additional insured or as
lender’s loss payee, as applicable, and shall contain loss payable clauses,
through endorsements in form and substance satisfactory to the Administrative
Agent, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable solely to the

-13-



--------------------------------------------------------------------------------



 



Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty days prior written notice given
to the Administrative Agent.
          (c) All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent at the direction of the Required Secured Parties may obtain
such insurance at the Borrowers’ expense. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default arising from
the Grantor’s failure to maintain such insurance or pay any premiums therefor.
          4.12. Collateral Access Agreements. After an Event of Default, such
Grantor shall use commercially reasonable efforts to obtain a Collateral Access
Agreement, from the lessor of each leased property, mortgagee of owned property
or bailee or consignee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent.
          4.13. Deposit Account Control Agreements. Such Grantor shall comply
with Article VII relating to Deposit Account Control Agreements.
          4.14. Change of Name or Location; Change of Fiscal Year. Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its state of incorporation or
organization, (c) change its organization identification number, if any, issued
by its state of incorporation or organization, (d) change its federal employer
identification number, or (e) change the type of entity that it is, unless in
each case, the Administrative Agent shall have received at least thirty
(30) days prior written notice of such change and such Grantor shall have taken
any reasonable action required by the Administrative Agent in connection
therewith (including any action to maintain the validity, perfection and
priority of any Liens in favor of the Administrative Agent, on behalf of
Lenders, in any Collateral). Subject to Section 4.12, such Grantor shall not
change its chief executive office, principal place of business, mailing address,
or corporate offices, or the location of its records concerning the Collateral
as set forth in this Security Agreement, in each case, unless (i) the
Administrative Agent shall have received written notice of such change not later
than thirty (30) days prior to such change and (ii) any new location shall be in
the continental U.S.; provided that, such Grantor shall take any reasonable
action requested by the Administrative Agent in connection with such change
(including any action to maintain the validity, perfection and priority of any
Liens in favor of the Administrative Agent, on behalf of Lenders, in any
Collateral). Such Grantor shall not move any of its distribution centers or
warehouse locations for finished goods for sale in the United States outside of
the continental United States. Such Grantor shall not change its fiscal year
which currently ends on December 31.
ARTICLE V.
EVENTS OF DEFAULT AND REMEDIES
          5.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:
          (a) Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.

-14-



--------------------------------------------------------------------------------



 



          (b) The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.
          (c) The breach by any Grantor (other than a breach which constitutes
an Event of Default under any other Section of this Article V) of any of the
terms or provisions of this Security Agreement which is not remedied within
thirty (30) days after such breach; provided, however, that so long as such
breaching Grantor is diligently seeking solution of such breach, Administrative
Agent may in its sole discretion extend such thirty (30) day period to sixty
(60) days.
          (d) The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement.
          (e) Any Equity Interest which is included within the Collateral shall
at any time constitute a Security or the issuer of any such Equity Interest
shall take any action to have such interests treated as a Security unless
(i) all certificates or other documents constituting such Security have been
delivered to the Administrative Agent and such Security is properly defined as
such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise, or (ii) the Administrative
Agent has entered into a control agreement with the issuer of such Security or
with a securities intermediary relating to such Security and such Security is
defined as such under Article 8 of the UCC of the applicable jurisdiction,
whether as a result of actions by the issuer thereof or otherwise.
          5.2. Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, exercise any or all of the following
rights and remedies:
          (i) those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to an Event of Default;
          (ii) those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
          (iii) if not previously sent pursuant to Section 4.5, give notice of
sole control or any other instruction under any Deposit Account Control
Agreement, Securities Account Control Agreement or other control agreement with
any securities intermediary and take any action therein with respect to such
Collateral;
          (iv) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

-15-



--------------------------------------------------------------------------------



 



          (v) concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.
          (b) The Administrative Agent, on behalf of the Lenders, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
          (c) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Lenders,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.
          (d) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and Lenders), with respect
to such appointment without prior notice or hearing as to such appointment.
          (e) Notwithstanding the foregoing, neither the Administrative Agent
nor the Lenders shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
          (f) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.
          5.3. Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of and during the continuation of a
Default, each Grantor will:
          (a) assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;

-16-



--------------------------------------------------------------------------------



 



          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and
          (c) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.
          5.4. Grant of Intellectual Property License. For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby, to the extent permitted
by applicable law and not otherwise prohibited pursuant to any license,
sublicense or agreement entered into by such Grantor relating to any Drug or
Drug Product Candidate, (a) grants to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense any intellectual property rights now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) irrevocably agrees
that the Administrative Agent may sell any of such Grantor’s Inventory directly
to any person, including without limitation persons who have previously
purchased the Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to such Grantor and any Inventory that is covered by any Copyright or
Patent owned by or licensed to such Grantor and the Administrative Agent may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein.
ARTICLE VI.
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
          6.1. Account Verification. The Administrative Agent may at any time,
in the Administrative Agent’s own name, in the name of a nominee of the
Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such Grantor,
parties to contracts with any such Grantor and obligors in respect of
Instruments of any such Grantor to verify with such Persons, to the
Administrative Agent’s satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.
          6.2. Authorization for Secured Party to Take Certain Action.
          (a) Each Grantor irrevocably authorizes the Administrative Agent at
any time and from time to time in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) during the continuation of an Event of
Default, to collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to

-17-



--------------------------------------------------------------------------------



 



the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in Section 7.3, (vi) as provided in
Section 2.04 of the Credit Agreement, to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder), (vii) to contact Account Debtors for Account
verification, (viii) to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, and (ix) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any expense incurred by the Administrative Agent in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.
          (b) From and after an Event of Default and during continuation
thereof, each Grantor irrevocably authorizes the Administrative Agent at any
time and from time to time the sole discretion of Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to contact Account
Debtors for any reason (other than Account verification), (ii) to demand payment
or enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor, (iii) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts, against any Account Debtor of the Grantor,
assignments and verifications of Receivables, (iv) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (v) to settle, adjust, compromise, extend or renew the
Receivables, (vi) to settle, adjust or compromise any legal proceedings brought
to collect Receivables, (vii) to prepare, file and sign such Grantor’s name on a
proof of claim in bankruptcy or similar document against any Account Debtor of
such Grantor, (viii) to prepare, file and sign such Grantor’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables, and (ix) to change the address for delivery of mail
addressed to such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor; and such Grantor agrees to reimburse the Administrative Agent on demand
for any reasonable payment made or any expense incurred by the Administrative
Agent in connection with any of the foregoing; provided that, this authorization
shall not relieve such Grantor of any of its obligations under this Security
Agreement or under the Credit Agreement.
          (c) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Lenders, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers.
          6.3. Proxy. FROM AND AFTER AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN

-18-



--------------------------------------------------------------------------------



 



CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF). EACH GRANTOR HEREBY
ACKNOWLEDGES THAT THE PROXY APPOINTMENT AS ATTORNEY-IN-FACT UNDER THIS SECTION
6.5 IS ASSIGNABLE BY ADMINISTRATIVE AGENT AFTER THE OCCURRENCE OF AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT.
          6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII.
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
          7.1. Deposit Accounts.
          (a) On or before the Closing Date, each Grantor shall execute and
deliver to the Administrative Agent Deposit Account Control Agreements for each
Deposit Account maintained by such Grantor into which all cash, checks or other
similar payments relating to or constituting payments made in respect of
Receivables will be deposited (each a “Collateral Deposit Account”), which
Collateral Deposit Accounts are identified as such on Exhibit B.
          (b) After the Closing Date, before opening or replacing any Collateral
Deposit Account, other Deposit Account, or establishing a lockbox service
account (“Lock Boxes”) with any bank or financial institution, each Grantor
shall notify Administrative Agent thereof and cause each bank or financial
institution in which it seeks to open (i) a Deposit Account, to enter into a
Deposit Account Control Agreement with the Administrative Agent in order to give
the Administrative Agent Control of such Deposit Account, or (ii) a Lock Box, to
enter into a lock box agreement with the Administrative Agent in order to give
the Administrative Agent Control of the Lock Box. In the case of Deposit
Accounts or Lock Boxes maintained with Lenders, the terms of such letter shall
be subject to the provisions of the Credit Agreement regarding setoffs.
          (c) Within thirty (30) days after the Liquidity Event, each Grantor
shall close all Deposit Accounts not maintained at Chase and establish Chase as
its sole depository bank.
          7.2. Collection of Receivables. At all times after the Liquidity
Event, each Grantor shall cause all funds deposited into any Collateral Deposit
Account to be swept on a daily basis into a blocked Deposit Account in the name
of the Administrative Agent maintained with Chase (the

-19-



--------------------------------------------------------------------------------



 



“Collection Account”). The Administrative Agent shall hold and apply funds
received into the Collection Account as provided by the terms of Section 7.3. At
no time after the Liquidity Event shall any Grantor remove any item from a Lock
Box or from a Collateral Deposit Account without the Administrative Agent’s
prior written consent. If any Grantor should refuse or neglect to notify any
Account Debtor to forward payments directly to a Lock Box subject to a Lock Box
Agreement, after notice from the Administrative Agent, the Administrative Agent
shall be entitled to make such notification directly to Account Debtor.
          7.3. Application of Proceeds; Deficiency. All amounts deposited in the
Collection Account shall be deemed received by the Administrative Agent in
accordance with Section 2.18 of the Credit Agreement and shall, after having
been credited in immediately available funds to the Collection Account, be
applied (and allocated) by Administrative Agent in accordance with Section
2.10(b) of the Credit Agreement; provided that, so long as no Liquidity Event
has occurred and no Event of Default has occurred and is continuing, any
collections which are received into the Collection Account shall be deposited
into the Borrower Representative’s Funding Account rather than being used to
reduce amounts owing under the Credit Agreement. From and after an Event of
Default and during continuance thereof, the Administrative Agent shall require
all other cash proceeds of the Collateral, which are not required to be applied
to the Obligations pursuant to Section 2.11 of the Credit Agreement, to be
deposited in a special non-interest bearing cash collateral account with the
Administrative Agent and held there as security for the Secured Obligations. No
Grantor shall have any control whatsoever over said cash collateral account. Any
such proceeds of the Collateral shall be applied in the order set forth in
Section 2.18 of the Credit Agreement unless a court of competent jurisdiction
shall otherwise direct. The balance, if any, after all of the Secured
Obligations have been satisfied, shall be deposited by the Administrative Agent
into the Borrower Representative’s general operating account with Chase. The
Grantors shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees and other expenses incurred by Administrative
Agent or any Lender to collect such deficiency.
ARTICLE VIII.
GENERAL PROVISIONS
          8.1. Waivers. Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Lender arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Lender as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
          8.2. Limitation on Administrative Agent’s and Lenders’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the

-20-



--------------------------------------------------------------------------------



 



Collateral for sale. The Administrative Agent and each Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Administrative Agent nor any Lender shall have any other
duty as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Administrative Agent or such Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xi) to the extent deemed appropriate by the Administrative Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
          8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
          8.4. Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement (subject to any cure periods set forth in Article V) and the Grantors
shall reimburse the Administrative Agent for any amounts paid by the
Administrative

-21-



--------------------------------------------------------------------------------



 



Agent pursuant to this Section 8.4. The Grantors’ obligation to reimburse the
Administrative Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.
          8.5. Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.11, 4.13, 4.14, 5.3, or
8.6 or in Article VII will cause irreparable injury to the Administrative Agent
and the Lenders, that the Administrative Agent and Lenders have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Administrative Agent or the Lenders to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.
          8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the Lenders unless such
authorization is in writing signed by the Administrative Agent with the consent
or at the direction of the Required Secured Parties.
          8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Administrative Agent or any Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Secured
Obligations have been paid in full.
          8.8. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
          8.9. Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is

-22-



--------------------------------------------------------------------------------



 



rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
          8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, hereunder.
          8.11. Survival of Representations. All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
          8.12. Taxes and Expenses. Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.
          8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
          8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or Supporting Letter of Credit has been
delivered to the Administrative Agent as required by the Credit Agreement) and
no commitments of the Administrative Agent or the Lenders which would give rise
to any Secured Obligations are outstanding.
          8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.
          8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
          8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S.

-23-



--------------------------------------------------------------------------------



 



FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
          8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
          8.19. Indemnity. Each Grantor hereby agrees to indemnify the
Administrative Agent and the Lenders, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent or any Lender is a party thereto) imposed on, incurred
by or asserted against the Administrative Agent or the Lenders, or their
respective successors, assigns, agents and employees, other than due to the
gross negligence or the willful misconduct of such Person (as finally determined
by a court of competent jurisdiction), in any way relating to or arising out of
this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Lenders or any Grantor, and any claim for Patent, Trademark or Copyright
infringement).
          8.20. Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.
ARTICLE IX.
NOTICES
          9.1. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantors
at the notice address set forth on Exhibit A, and to the Administrative Agent
and the Lenders at the addresses set forth in accordance with Section 9.01 of
the Credit Agreement.

-24-



--------------------------------------------------------------------------------



 



          9.2. Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.
ARTICLE X.
THE ADMINISTRATIVE AGENT
          JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for
the Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Page Follows]

-25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

                  GRANTORS:
 
                MGI PHARMA, INC., a Minnesota corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                Name: William F. Spengler       Title: Executive Vice President
and Chief Financial Officer
 
                MGI GP, INC., a Delaware corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



                  MGI OM, INC., a Delaware corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer
 
                MGI PHARMA BIOLOGICS, INC., a Delaware corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer
 
                PROQUEST PHARMACEUTICALS, INC., a Delaware corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer
 
                MGI PRODUCTS, INC., a Maryland corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer
 
                MGI MSL, LLC, a Maryland limited liability company
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer
 
                MGI (CANADA) INC., a Delaware corporation
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



                  GPI IP, LLC, a Delaware limited liability company
 
           
 
  By:   /s/ William F. Spengler    
 
                  Name: William F. Spengler       Title: Treasurer and Chief
Financial Officer
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
           
 
  By:   /s/ James Gurgone    
 
                  Name: James Gurgone       Title: Vice President

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)
NOTICE ADDRESS FOR ALL GRANTORS

         
 
       
 
  c/o                                                        
                        
 
       
 
       
 
  Attention:                                                                   
 
  Facsimile:                                                                   
 

INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

I.   Name of Grantor:
                                                               II.   State of
Incorporation or Organization:
                                                               III.   Type of
Entity:                                                                IV.  
Organizational Number assigned by State of Incorporation or Organization:
                                           V.   Federal Identification Number:
                                                               VI.   Place of
Business (if it has only one) or Chief Executive Office (if more than one place
of business) and Mailing Address:

         
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention:    
 
 
 
   

VII.   Locations of Collateral:

  (a)   Properties Owned by the Grantor:     (b)   Properties Leased by the
Grantor (Include Landlord’s Name):     (c)   Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee):

Exhibit A — Page 1



--------------------------------------------------------------------------------



 



INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

I.   Name of Grantor:
                                                               II.   State of
Incorporation or Organization:
                                                               III.   Type of
Entity:                                                                IV.  
Organizational Number assigned by State of Incorporation or Organization:
                                           V.   Federal Identification Number:
                                                            

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

         
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention:    
 
 
 
   

VII.   Locations of Collateral:

  (a)   Properties Owned by the Grantor:     (b)   Properties Leased by the
Grantor (Include Landlord’s Name):     (c)   Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee):

[NOTE: ADD ADDITIONAL INFORMATION PAGE FOR EACH GRANTOR]

Exhibit A — Page 2



--------------------------------------------------------------------------------



 



EXHIBIT B
(See Section 3.5 of Security Agreement)
DEPOSIT ACCOUNTS

                                                      Check here if    
Description of                       Deposit Account is     Deposit Account    
                  a Collateral Deposit     if not a Collateral   Name of Grantor
  Name of Institution     Account Number     Account     Deposit Account  
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       

Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
(See Section 3.7 of Security Agreement)
LETTER OF CREDIT RIGHTS
CHATTEL PAPER
Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
(See Section 3.12 of Security Agreement and Definition of “Pledged Collateral”)
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
STOCKS

                                                                             
Percentage of               Certificate     Number of             Outstanding  
Name of Grantor   Issuer     Number(s)     Shares     Class of Stock     Shares
 
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             

BONDS

                                          Name of                              
Grantor   Issuer     Number     Face Amount     Coupon Rate     Maturity  
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             

GOVERNMENT SECURITIES

                                                  Name of                      
              Grantor   Issuer     Number     Type     Face Amount     Coupon
Rate     Maturity  
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                                              Percentage Ownership   Name of
Grantor   Issuer     Description of Collateral     Interest  
 
                       
 
                 
 
                       
 
                 
 
                       
 
                 
 
                       
 
                 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

Exhibit D — Page 2



--------------------------------------------------------------------------------



 



EXHIBIT E
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
(See Section 4.4 of Security Agreement)
AMENDMENT
This Amendment, dated                     , ___ is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                     ___, ___, between the undersigned, as the Grantors, and
JPMorgan Chase Bank, N.A., as the Administrative Agent, (the “Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said Security Agreement
and shall secure all Secured Obligations referred to in said Security Agreement.

                       
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit F

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO AMENDMENT
STOCKS

                                          Percentage of Name of      
Certificate   Number of       Outstanding Grantor   Issuer   Number(s)   Shares
  Class of Stock   Shares
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

BONDS

                      Name of                     Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

GOVERNMENT SECURITIES

                          Name of                         Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                                              Percentage Ownership   Name of
Grantor   Issuer     Description of Collateral     Interest  
 
                       
 
                 
 
                       
 
                 
 
                       
 
                 
 
                       
 
                 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]
Schedule I to Exhibit F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
EXCLUDED SECURITIES
Exhibit G

 



--------------------------------------------------------------------------------



 



EXHIBIT H
EXCLUDED SECURITIES ACCOUNTS
Exhibit H

 